OPPENHEIMER INTERNATIONAL SMALL COMPANY FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer International Small Company Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 2013.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble39,737,049554,286 David K. Downes 39,722,017569,318 Matthew P. Fink39,714,838576,497 Edmund Giambastiani, Jr.39,698,233593,102 Phillip A. Griffiths39,720,381570,954 Mary F. Miller 39,754,299537,036 Joel W. Motley 39,733,209558,126 Joanne Pace 39,766,726524,609 Mary Ann Tynan 39,756,792534,543 Joseph M. Wikler39,738,127553,208 Peter I. Wold 39,721,355569,980 William F. Glavin, Jr.39,754,887536,448 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposal below (Proposal No. 2r) was approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain
